50 F.3d 8
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Thomas G. RUTHERS, II, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Thomas G. RUTHERS, II, Defendant-Appellant.
Nos. 94-7319, 94-7320.
United States Court of Appeals, Fourth Circuit.
Submitted:  February 16, 1995Decided:  March 20, 1995

Thomas G. Ruthers, II, Appellant Pro Se.
William David Wilmoth, United States Attorney, Wheeling, WV, for Appellee.
Before HAMILTON and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's orders denying his motion to withdraw his plea of guilty, alternatively styled as a motion for specific performance of plea agreement (No. 94-7319), and the court's denial of his second 28 U.S.C. Sec. 2255 (1988) motion (No. 94-7420).  Our review of the record and the district court's opinion discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Ruthers, Nos.  CR-88-62-K, CA-94-4-E-K (N.D.W. Va.  Oct. 18, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED